EXHIBIT 10.24

 

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

Amendment No. 1 to the Option, License and Development Agreement by and between
Pfizer Inc. and Lpath, Inc. dated December 16, 2010

(“Amendment No. 1”)

 

Amendment No. 1 Date:

 

November 12, 2012

 

 

 

Name of Original Agreement:

 

Option, License and Development Agreement by and between Pfizer Inc. and
Lpath, Inc. (the “Original Agreement,” and together with the side letter dated
December 16, 2010, Re: Section 10.1(d) of Option, License and Development
Agreement between Pfizer and Lpath, the “Agreement”)

 

 

 

Effective Date of Original Agreement:

 

December 16, 2010 (“Effective Date”)

 

 

 

Parties:

 

Pfizer Inc. (“Pfizer”) and Lpath, Inc. (“Lpath”)

 

 

 

Dates of Previous Amendment(s):

 

None

 

WHEREAS, the parties hereto desire to amend, among other things, certain terms
of the Agreement including Section 4.1(h)(i), Article 5, Section 6.1(a), and
Schedule 1.11.

 

NOW, THEREFORE, in order to accommodate the desired amendment(s), the parties
hereby agree as follows:

 

1.              Defined Terms.   Capitalized terms used but not defined herein
shall have the respective meanings ascribed to such terms in the Agreement.

 

2.              Amendments to the Agreement.

 

2.1.                The fourth sentence of Section 5.2 is hereby amended to read
in its entirety as follows (with the remainder of Section 5.2 unchanged):

 

Pfizer shall be responsible for any Shared Costs in ***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

1

--------------------------------------------------------------------------------


 

2.2.                Row 2 of the table in Section 6.1(a) of the Agreement
(“License Effective Date (after exercise of Pfizer’s Option)”) is revised to
read as follows:

 

License Effective Date (after exercise of Pfizer’s Option)

 

***

 

2.3.                Section 1.46 of the Agreement is hereby amended to read in
its entirety as follows:

 

“Option Trigger Date” means the date of delivery to Pfizer of interim unmasked
safety and efficacy reports (including relevant data regarding, and such
analysis as Lpath has conducted regarding, all primary and key secondary
endpoints for all patients through sixty (60) days post final dose) relating to
the Phase IIa study of Sonepcizumab in wet age-related macular degeneration that
is planned as of the Execution Date and that is referred to by Lpath as the
NEXUS Study (the “Phase IIa Study”), such reports to contain the information
described in Schedule 1.46.

 

2.4.                Section 1.53 of the Agreement is hereby amended to read in
its entirety as follows:

 

“Phase Ib Study” means the Phase Ib study of Sonepcizumab in pigment epithelial
detachment referred to by Lpath as the PEDigree Study.

 

2.5.                The following new Sections 1.76 and 1.77 are hereby added to
the Agreement:

 

1.76                        “Amendment Effective Date” means November 12, 2012.

 

1.77                        “Restart Costs”***.

 

2.6.                The following is added to the end of the first paragraph of
Section 5.2 (“Development Activities”):

 

“Effective September 30, 2012, Lpath shall provide to Pfizer a monthly estimate
of Shared Costs in a format that Lpath has used to update Pfizer prior to the
Amendment Effective Date; such format shows, by line item, the original
estimated cost, the most recent revised estimated cost, the actual incurred
costs to date and the estimated remaining costs to project completion, and the
resultant total estimated project cost.  To the extent that the current month’s

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

total estimated project cost has increased by more than *** from the prior
estimated project cost, Lpath shall provide to Pfizer a reasonably detailed
explanation of the increase.”

 

2.7.                The following new Section 5.9 is added to the Agreement:

 

5.9                               Quality Assurance.  The Parties agree that the
following provisions of this Section 5.9 shall apply from and after the
Amendment Effective Date.

 

(a)                     Resolution of Quality Issues.  During the Option Period,
Lpath shall promptly report to Pfizer any matters or circumstances which
reasonably might materially affect the quality of Licensed Products or the
manufacture, testing, storage, packaging or distribution of Licensed Products. 
Quality-related disagreements between Lpath and Pfizer that are not resolved in
the normal course of business shall be brought to the attention of the
appropriate contact person for notices (Section 15.8) and for quality assurance
(Schedule 5.9(a)) at Lpath and Pfizer, in writing.  Both Parties shall use all
reasonable efforts to agree to a resolution of the disagreement and agree to
work jointly to develop a strategy for such resolution. Lpath and Pfizer further
agree to record such resolution in writing.  If resolution of a quality related
disagreement cannot be reached using the process described immediately above,
then the procedures in Section 4.1(d) shall be applied to resolve such
disagreement.

 

(b)                     Information-Sharing and Coordination.  Without limiting
Sections 5.9(a) and (c), the Parties agree as follows:

 

(1)                                 With respect to activities under the
Development Program, Lpath shall:  (i) have management controls in place to
track and trend investigations and corrective or preventative action
commitments; (ii) maintain a quality function independent of supply chain
production to manage and oversee quality assurance and quality control matters;
responsibilities; (iii) involve the quality function in all GMP-related matters;
(iv) notify Pfizer within thirty (30) calendar days after being made aware of
any changes regarding manufacture of the Licensed Product not subject to GMP
change control including but not limited to changes in Lpath’s quality assurance
contacts under Section 3.9(a) or a company name change due to a
merger/acquisition; and (v) establish and maintain an external GMP audit
program.

 

(2)                                 With respect to the manufacture of Licensed
Product in connection with the Development Program, Lpath shall permit Pfizer to
do the following: (i) with respect to activities (if any) conducted at Lpath’s
facilities or records generated by Lpath, and (ii) with respect to activities
conducted at Third Party facilities or records generated by Third Parties, to
the extent Lpath has the

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

3

--------------------------------------------------------------------------------


 

right to permit Pfizer to do so under the applicable Existing Third-Party
Supplier Agreement or New Third-Party Suppler Agreement:  (A) have a QA
representative of Pfizer present during any stage of Licensed Product

manufacture (Person in the Plant); (B) audit Third Party contractors engaged in
such activities at reasonable times, including “for cause” rights as necessary;
and (C) review product-specific documents to confirm adherence to appropriate
manufacturing processes, applicable current Good Manufacturing Processes and
other requirements.  The Parties agree to consult in advance and reasonably
cooperate with respect to addressing and remediating any deficiencies identified
as a result of the foregoing.

 

(3)                                 Without limiting Section 5.4, the Parties
agree to confer and reasonably coordinate activities of the Parties, and
(subject to the terms of the applicable Existing Third-Party Supplier Agreements
and New Third-Party Supplier Agreements) activities of Third Party Suppliers,
with respect to readiness for Pre-Approval Inspections and all announced and
unannounced regulatory agency inspections related to the manufacture of Licensed
Product in connection with the Development Program.

 

(4)                                 Without limiting Section 5.4, Lpath agrees
as follows with respect to the manufacture of Licensed Product that is
(i) manufactured for, or used in, activities under the Development Plan or
(ii) manufactured by any Third Party Supplier that manufactured Licensed Product
for, or conducted activities under, the Development Plan:

 

(i) notify Pfizer within five (5) business days of receiving a written
notification of failures to comply with Good Manufacturing Practices after a
general site inspection (i.e. an inspection not directly related to the Licensed
Product) of a Third Party Supplier from any regulatory agency;

 

(ii) notify Pfizer within two (2) business days of being notified of any pending
or ongoing regulatory authority inspection or communication related to the
Licensed Product or the facilities used to produce, test or warehouse the
Licensed Product (and, in the event that the inspection is specific only to the
Licensed Product, Lpath shall use reasonable efforts to obtain the right for a
representative of Pfizer to be present at a Third Party Supplier’s
site(s) during any such inspection, and if a Pfizer representative is not
permitted on site for the inspection, then daily updates will be communicated to
Pfizer summarizing the inspector’s observations to the extent such information
is available to Lpath);

 

(iii) to the extent available to Lpath, provide a list or copies of all
documents directly related to the Licensed Product that have been shared with a
regulatory agency during any such inspection;

 

4

--------------------------------------------------------------------------------


 

(iv) provide to Pfizer copies of Lpath’s correspondence with regulatory agencies
related to Licensed Products (except to the extent such correspondence relates
solely to trials or indications outside the Field and does not relate to
manufacturing issues that could reasonably be anticipated to impact the Licensed
Product in the Field);

 

(v) without limiting the foregoing clause (iv) and except as otherwise provided
with respect to certain documentation pursuant to clause (i) above, provide
copies to Pfizer within two (2) business days of correspondence received from
regulatory authorities (Boards of Health, Health Authority, etc.) related to the
Licensed Product and operations performed by Lpath in connection with the
Development Plan (except to the extent such correspondence relates solely to
trials or indications outside the Field and does not relate to manufacturing
issues that could reasonably be anticipated to impact the Licensed Product in
the Field);

 

(vi) notify Pfizer by telephone, followed by written communication, within one
(1) business day of the receipt of a Regulatory Authority inspection report,
deficiency letter or regulatory compliance observation, which contains any
significant adverse findings that relate to the Licensed Product or the
facilities used to produce, test or warehouse Licensed Product manufactured for
or used in the Development Plan (significant adverse findings include, but are
not limited to, conditions, practices, or processes that adversely affect or may
potentially adversely affect the Licensed Product quality and/or the rights,
safety or well being of subjects/patients and/or the quality and integrity of
data, documentation, or other materials or information addressed in the
inspection);

 

(vii) provide to Pfizer a copy of any regulatory inspection report, deficiency
letter, or regulatory compliance observations, response and related
correspondence related to the Licensed Product and activities in the Development
Plan (except to the extent such correspondence relates solely to trials or
indications outside the Field and does not relate to manufacturing issues that
could reasonably be anticipated to impact the Licensed Product in the Field),
edited to exclude Lpath proprietary information within three (3) business days
of receipt, which materials Pfizer shall review, respond to and comment on
within three (3) business days;

 

(viii) provide Pfizer with advance written notification of any new or
supplemental regulatory submission/application that impacts the operations
performed by Lpath with respect to the Licensed Product (except to the extent
related solely to trials or indications outside the Field and not related to
manufacturing issues that could reasonably be anticipated to impact the Licensed
Product in the Field);

 

5

--------------------------------------------------------------------------------


 

(ix) notify Pfizer within two (2) business days of receiving notification of any
significant shutdowns of any Third Party Supplier facilities used in connection
with the Licensed Product manufactured for or used in the Development Plan,
including stability storage excursions that are due to internal quality issues
that may impact the Licensed Product;

 

(x) notify Pfizer as soon as reasonable, but no later than two (2) business days
after any emergency, of unplanned changes that directly impact a Licensed
Product, and in the case of emergency changes impacting Licensed Product
manufactured for or used in the Development Plan, Lpath and Pfizer shall
cooperate to expedite the review of the impact of the change;

 

(xi) notify Pfizer within three (3) business days of Lpath’s first knowledge of
any significant deviation with respect to the Licensed Product (significant
deviations include, but are not limited to, those that have the potential to
affect the quality, identity, purity and/or strength of the Licensed Product;
those that impact the GMP, validation/qualification or regulatory status, any
OOS test result that cannot be invalidated in three (3) business days or any
deviation resulting in the Licensed Product being outside of filed registration
limits); and

 

(xii) notify Pfizer within one (1) business day of Lpath’s first knowledge of
all confirmed Out-of-Specification results generated during stability testing of
Licensed Product manufactured for or used in the Development Plan.

 

(5)                                 In the event Lpath is informed of or becomes
aware of any serious adverse experience related to the use of the Licensed
Product, Lpath agrees to notify Pfizer (within 24 hours after Lpath is so
informed or becomes aware of such such serious adverse experience, and
immediately in the case of death or life-threatening adverse event) and to
provide Pfizer with all pertinent information available to Lpath regarding such
serious adverse experience to facilitate review of the serious adverse event,
evaluation of the Licensed Product and/or discussions regarding appropriate
action or response.

 

(c)                      Use of Third Party Supplier.  Except pursuant to
agreements with Third Parties entered into prior to the Amendment Effective Date
pursuant to which such Third Parties conduct activities under the Development
Plan (“Existing Third-Party Supplier Agreements”), Lpath agrees that Lpath shall
not delegate any of its activities under the Development Plan to any Third Party
not listed in Schedule 5.9(c) (a “Third Party Supplier”), unless Lpath first
consults with and seeks approval of the applicable Third Party Supplier from
Pfizer, which approval of a proposed Third Party Supplier shall not be
unreasonably withheld, and the Parties agree that Pfizer shall be deemed to have
approved if Pfizer does not disapprove within three (3) business days after
written notice from Lpath of a proposed Third Party Supplier.  In the event that
Lpath enters

 

6

--------------------------------------------------------------------------------


 

into an agreement after the Amendment Effective Date delegating activities of
Lpath to a Third Party Supplier in connection with the manufacture or supply of
Licensed Product for activities in the Development Plan (a “New Third-Party
Supplier Agreement”), Pfizer may require that Lpath enter into a written quality
agreement with the Third Party Supplier containing customary terms reasonably
acceptable to Pfizer, allocating the respective quality responsibilities as
between Lpath and the Third Party Supplier.  The Parties acknowledge and agree
that such allocation is not intended to alter the respective rights or
liabilities of Lpath and Pfizer under this Agreement, and agree that Lpath shall
not be required to provide for Pfizer to be a third party beneficiary with
respect to the quality responsibilities set forth in any such New Third-Party
Supplier Agreement or associated quality agreement.  To the extent, if any, that
Pfizer’s confidential information would be disclosed by Lpath to a Third Party
Supplier under such a New Third-Party Supplier Agreement, such New Third-Party
Supplier Agreement shall provide for confidentiality and non-disclosure of all
Pfizer confidential information so disclosed to the Third Party Supplier under
terms requiring at least the same degree of protection for Pfizer’s confidential
information as the obligations of confidentiality and non-disclosure that such
agreement provides for the confidential information of Lpath.  Lpath will use
commercially reasonable efforts to obtain a contractual right in each New
Third-Party Supplier Agreement for Pfizer to access each Third Party Supplier’s
site(s) in order to carry out audits and other assessments with respect to
activities conducted in connection with the Development Plan by the applicable
Third Party Supplier, to the same extent that Lpath obtains such rights for
itself.  At Pfizer’s request, a representative appointed by Lpath shall
participate in such contractor site visits.

 

2.8.                A new Schedule 5.9(a) (“Quality Contact Names”) is added to
the Agreement and is attached hereto as Annex 2.

 

2.9.                A new Schedule 5.9(c) (“Authorized Contractors”) is added to
the Agreement and is attached hereto as Annex 4.

 

2.10.         The following new Section 5.10 is added to the Agreement:

 

5.10                        Discontinuation of the Phase Ib Study.

 

(a)                                             As of the Amendment Effect Date,
the Parties have agreed to discontinue efforts to conduct the Phase Ib Study
under the Development Plan.  Activities to wind down the Phase Ib Study will be
conducted under the Development Plan, and costs therefor incurred under the
Development Plan taken into account as Shared Costs.  During the Option Period,
Lpath may, but shall not be obligated to, resume the Phase Ib Study or conduct a
similar study outside of the Development Plan at Lpath’s expense (except with
respect to costs for wind-down activities conducted under the Development Plan,
which shall be Shared Expenses).

 

7

--------------------------------------------------------------------------------


 

For the avoidance of doubt, the Parties’ agreement to discontinue efforts to
conduct the Phase Ib Study under the Development Plan shall not be construed
(i) to restrict or prohibit Lpath from resuming the Phase Ib study or conducting
a similar study following expiration or termination of the Agreement, including
in the event that the Option Period expires without Pfizer exercising the Option
set forth in Section 3.1, or (ii) to restrict or prohibit Pfizer from conducting
a similar study in the course of exercising its License in the event that Pfizer
exercises the Option set forth in Section 3.1 prior to expiration of the Option
Period.

 

(b)                                             The Parties have agreed to amend
Schedule 1.11 — PART A, Schedule 1.11 — PART D, and Schedule 1.11 — PART E,
effective as of the Amendment Effective Date, to remove the portions thereof
directed to the Phase Ib Study.  Notwithstanding such amendments to
Schedule 1.11 to remove references to the Phase Ib Study, the Parties
acknowledge and agree that Shared Costs for purposes of this Agreement include
(i) reasonable costs incurred in winding down the Phase Ib Study after the
Amendment Effective Date, including applicable non-cancellable costs (if any)
under the terms of agreements with Third Parties entered into prior to the
Amendment Effective Date with respect to the Phase Ib Study, and (ii) Shared
Costs, determined in accordance with the terms of this Agreement in effect prior
to the Amendment Effective Date, with respect to activities conducted or costs
incurred for Phase Ib Study activities prior to the Amendment Effective Date.

 

2.11.         An amended and restated Schedule 1.11 — PART A (“INITIAL
DEVELOPMENT PLAN”) to the Agreement is attached hereto as Annex 1, replacing the
original Schedule 1.11 — PART A.

 

2.12.         Lines 2-24 of SCHEDULE 1.11 — PART D are hereby deleted from the
Agreement.

 

2.13.         An amended Schedule 1.11 — Part E to the Agreement is attached
hereto as Annex 5..

 

2.14.         The following new sentence is added to the end of
Section 4.1(h)(i):

 

Furthermore, copies of the following documents or records will be supplied to
Pfizer upon request:

 

Batch Records,

Investigations,

Deviations,

Analytical Method Validations,

Stability Data and Reports,

Certificates of Analysis, and

 

8

--------------------------------------------------------------------------------


 

Analytical Records.

 

3.              Ratification of the Agreement.  Except as expressly set forth in
Article 2 of this Amendment No. 1, the Agreement shall remain unmodified and in
full force and effect.  The execution, delivery and effectiveness of this
Amendment No. 2 shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the parties to the Agreement, nor
constitute a waiver of any provision of the Agreement.

 

4.              Counterparts. This Amendment No. 1 may be executed in any number
of counterparts, each of which shall be an original instrument and all of which,
when taken together, shall constitute one and the same agreement.

 

IN WITNESS WHEREOF, the duly authorized representatives of Pfizer and Lpath have
executed this Amendment No. 1 as of the date first above written.

 

Lpath, Inc.

 

Pfizer Inc.

 

 

 

 

 

 

By:

/s/ Scott R. Pancoast

 

By:

/s/ Robert J. Smith

 

 

 

 

 

Print Name:

Scott R. Pancoast

 

Print Name:

Robert J. Smith

 

 

 

 

 

Title:

CEO and President

 

Title:

Senior Vice President

(Duly authorized)

 

(Duly authorized)

 

9

--------------------------------------------------------------------------------


 

ANNEX 1

 

SCHEDULE 1.11 — PART A

 

INITIAL DEVELOPMENT PLAN

 

Abbreviated iSONEP Clinical Development Plan

 

***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

10

--------------------------------------------------------------------------------


 

ANNEX 2

 

SCHEDULE 5.9(A)

 

QUALITY CONTACT NAMES

 

***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

11

--------------------------------------------------------------------------------


 

ANNEX 4

 

SCHEDULE 5.9(c)

 

AUTHORIZED CONTRACTORS

 

***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

12

--------------------------------------------------------------------------------


 

ANNEX 5

 

SCHEDULE 1.11 — PART E

 

***

 

--------------------------------------------------------------------------------

*** Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.

 

13

--------------------------------------------------------------------------------

 